Citation Nr: 1534464	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  15-06 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, sciatic nerve, left lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, femoral nerve, left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, sciatic nerve, right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, femoral nerve, right lower extremity.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1957 to October 1979.

These matters are before the Board of Veterans'Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This case was previously before the Board in March 2015, when entitlement to service connection for kidney stones, to include as secondary to service-connected diabetes mellitus, type II, was denied, and the issues of entitlement an initial rating in excess of 10 percent, each, for service-connected neuropathy of the sciatic nerve for the left lower extremity and the right lower extremity, and entitlement an initial rating in excess of 10 percent, each, for service-connected neuropathy of the femoral nerve for the left lower extremity and the right lower extremity, were remanded for additional development.  As discussed below, the Board finds that there has not been substantial compliance with the March 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

A claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted in the March 2015 Board decision, the Veteran has reported that his service-connected neuropathy of the bilateral lower extremities causes pain and difficulty sleeping.  However, as also noted in the March 2015 Board decision, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  Accordingly, a claim for entitlement to a TDIU has not been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's March 2015 remand directives was not fully completed to the extent possible.  Generally, a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand to the extent possible.  Id.  Thus, in the present case additional development must be conducted. 

The March 2015 Board remand found a remand was warranted in order to obtain relevant private treatment records from E. M., D. O., a medical provider who had treated the Veteran's neuropathy of the lower extremities and also to obtain any records from the family physican the Veteran referenced in his February 2015 VA Form 9, substantive appeal.  The March 2015 Board remand also directed that readjudication of the claims should be accomplished before the case was returned to the Board.  

However, none of the specified development directed by the Board in March 2015, as described above, has been accomplished.  The record does not reflect that additional medical records have been attempted to be obtained nor has a supplemental statement of the case been issued to indicate the claims have been readjudicated.  Thus, a remanded is warranted to accomplish the Board's March 2015 remand directives.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers for his service-connected peripheral neuropathy of the bilateral lower extremities, to include records from E. M., D. O.  The Veteran should also be asked to identify the family doctor to whom he refers in his February 2015 substantive appeal so that records may also be obtained from that medical provider.  All attempts to obtain any records identified must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






